DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figures 1A and 1B should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15-17 and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Solem WO 2016/078671 (Solem).
Regarding claim 15, Solem discloses a switch-valve assembly to actuate a downhole tool (2), the switch-valve assembly comprising: a switch (13) located to have a part exposed to a fluid pressure associated with the downhole tool (pg. 23; lines 19-21; Fig. 3); an electronic block (12) electrically connected to the switch (pg. 23; lines 19-21; Fig. 3); and an electronic valve (14, 15, 16) electrically connected to the electronic block and configured to open and close when receiving an electrical signal from the electronic block (pg. 23, lines 24-27; Fig. 3), wherein the electronic block counts down a set time (control unit monitors pressure for a predetermined time window; pg. 25, lines 19-24) (examiner contends “counts down a set time” is equivalent to a “predetermined time window” as taught by Solem) (Furthermore, Solem teaches the control unit can optionally have a timer unit; pg. 7, line 32-pg. 8, line 3).
Regarding claim 16, Solem discloses the switch (13) is configured to close an electrical circuit to energize the electronic block (12). (pg. 12, lines 19-23 & pg. 23; lines 19-21).
Regarding claim 17, Solem discloses the switch includes a biasing mechanism (spring) that resets the switch. (pg. 9, lines 1-2).
Regarding claim 21, Solem discloses a method for actuating a downhole tool (2) in a wellbore, the method comprising: lowering the downhole tool (2) into the wellbore; increasing a pressure into the wellbore above a threshold pressure of a pressure responsive switch (13) to close the switch (exceeds a predetermined pressure level; pg. 25, lines 19-22); energizing an electronic block (12) associated with the pressure responsive switch; starting a timer of the electronic block (control unit monitors pressure for a predetermined time window; pg. 25, lines 19-24) (examiner contends “starting a timer” is equivalent to a “predetermined time window” as taught by Solem) (Furthermore, Solem teaches the control unit can optionally have a timer unit; pg. 7, line 32-pg. 8, line 3); and sending a command from the electronic block (12) to an electronic valve (14, 15, 16) at the end of a set time of the timer (pg. 25, lines 19-26; Fig. 3). (Furthermore, Solem teaches the control unit can optionally have a timer unit; pg. 7, line 32-pg. 8, line 3).
Regarding claim 22, Solem discloses decreasing the pressure into the wellbore (decreasing the pressure; pg. 8, lines 9-14) to open the switch. Examiner contends a decrease in  pressure can close the valve and will open the switch. (pg. 7, lines 27-29).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-9 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Solem in view of Applicant Admitted Prior Art (AAPA).
Regarding Claim 1, Solem discloses a downhole tool (2) for time delaying a downhole activity, the downhole tool (2) comprising: a housing (3) having a bore (6); a moving valve element (15) configured to move relative to the housing; an electronic valve (14, 15, 16) configured to open and close when receiving an electrical signal (pg. 23, lines 24-27 & pg. 25, lines 19-26; Fig. 3); and a switch (13) that is responsive to a fluid pressure inside the bore, wherein the downhole tool electronically counts down a set time (control unit monitors pressure for a predetermined time window; pg. 25, lines 19-24) (examiner contends “counts down a set time” is equivalent to a “predetermined time window” as taught by Solem).
Solem discloses a valve element (15) but does not teach the vale element is a sleeve.
Nonetheless, AAPA discloses the use of a sleeve in conjunction with a port to create a valve is conventional. (pg. 10, lines 1-4).
Thus it would have been obvious to one having ordinary skills in the art at the time the invention was made to change the valve element in Solem for a sleeve taught by AAPA since applicant admits that a sleeve is a convention component of a downhole tool with a port. Examiner contends the valve element and sleeve serve the same function of opening and closing a port.
Regarding claim 2, Solem discloses the switch (13) is configured to close an electrical circuit to energize the electronic block (12). (pg. 12, lines 19-23 & pg. 23; lines 19-21).
Regarding claim 3, Solem discloses the switch (13) is configured to close an electrical circuit to energize an electronic block (12). (pg. 23, lines 21-22).
Regarding claim 4, Solem discloses the electronic valve is electrically wired to the electronic block (12). (pg. 4, lines 26-27 & pg. 23, lines 24-25).
Regarding claim 5, Solem discloses the electronic block (12) includes a timer that counts down the set time. (control unit monitors pressure for a predetermined time window; pg. 25, lines 19-24) (examiner contends “counts down a set time” is equivalent to a “predetermined time window” as taught by Solem). (Furthermore, Solem teaches the control unit can optionally have a timer unit; pg. 7, line 32-pg. 8, line 3).
Regarding claim 6, Solem discloses the timer counts down the set time after being energized and sends a command to a dump valve of the electronic valve to open. (pg. 7, line 34-pg. 8, line 3).
Regarding claim 8, Solem discloses the electronic block (12) includes a power source. (pg. 20, lines 10-13).
Regarding claim 9, Solem discloses the switch includes a biasing mechanism (spring) that resets the switch. (pg. 9, lines 1-2).
Regarding claims 13 and 14, Solem discloses a pressure activated opening tool that has an electrical actuation system with a switch but does not teach the tool is a toe valve or setting tool.
However, AAPA teaches a toe valve and setting tool can be pressure activated. ([0004-0006]).
Thus it would have been obvious to ne having ordinary skill in the art at the time the invention was made to utilize the pressure activated opening tool that has an electrical actuation system with the switch in Solem with tools disclosed in the AAPA since applicant states these tools can be pressure activated. Examiner contends the activation system in Solem can be used to actuate any valve or setting tool.
Allowable Subject Matter
Claims 7, 10-12, 18-20 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R WILLS III whose telephone number is (571)272-5521. The examiner can normally be reached Monday-Friday 8:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 5712706300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R WILLS III/Primary Examiner, Art Unit 3676